Citation Nr: 1454695	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left leg disorder. 

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for an allergic reaction to vaccines.  


REPRESENTATION

Appellant represented by:	Joel R. Davidson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and December 2008 rating decisions issued by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

In April 2007, the Veteran testified at a Travel Board hearing regarding only his claim of entitlement to service connection for a back disorder before a Veterans Law Judge (VLJ) at the RO in Boston, Massachusetts.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  By way of August and September 2014 letters, the Veteran was informed that the VLJ before whom he testified had since retired.  As such, he was provided the opportunity to present testimony before a different judge, which he declined.  

In January 2008, the Board previously remanded the claim of entitlement to service connection for a back disorder.  




FINDING OF FACT

In a statement signed by the Veteran on November 29, 2014, and received by VA on December 6, 2014, prior to the promulgating of a decision in the appeal, the Veteran withdrew his appeal as to the claims of entitlement to service connection for a low back disorder, PTSD, right shoulder disorder, left leg disorder, lung disorder, and allergic reaction to vaccines.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a low back disorder, PTSD, right shoulder disorder, left leg disorder, lung disorder, and allergic reaction to vaccines, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement signed by the Veteran on November 29, 2014, and received by VA on December 6, 2014, the Veteran stated that he wished to withdraw any and all appeals he has before the Board, which includes the claims of entitlement to service connection for a low back disorder, PTSD, right shoulder disorder, left leg disorder, lung disorder, and allergic reaction to vaccines.  The Board finds that this statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Thus, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a low back disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for PTSD is dismissed.

The appeal as to the claim of entitlement to service connection for a right shoulder disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for a left leg disorder is dismissed.

The appeal as to the claim of entitlement to service connection for a lung disorder is dismissed.  

The appeal as to the claim of entitlement to service connection for allergic reactions to vaccines is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


